 FITZSIMONS MANUFACTURING COMPANYFitzsimons Manufacturing Company, West BranchTube Division and International Union, UnitedAutomobile, Aerospace And Agricultural Imple-ment Workers of America, UAW, Local 1874.Case 7-CA-15846August 21, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge duly filed on December 6, 1978,by International Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW, Local 1874, herein called theUnion, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 7, on January 15, 1979, issued and servedon the parties a complaint and notice of hearing. Insubstance, the complaint alleges that, beginning inor about late June 1978 and continuing to date,Fitzsimons Manufacturing Company, West BranchTube Division, herein called Respondent, has vio-lated Section 8(a)(5) and (1) of the National LaborRelations Act, as amended, by refusing to meetwith Paul Mastos, the Union's duly designated ser-vicing representative, for the purpose of resolvinggrievances under the collective-bargaining agree-ment between Respondent and the Union. Subse-quently, Respondent filed a timely answer, admit-ting in part, and denying in part, the allegations inthe complaint.Thereafter, on June 20, 1979, Respondent, theUnion, and counsel for the General Counsel en-tered into a stipulation of facts and a motion totransfer the proceedings to the Board wherein theyagreed that the charge, complaint, answer to com-plaint, and the stipulations of facts constitute theentire record herein, and that no oral testimony isnecessary or desired by any of the parties. The par-ties further stipulated that they waive a hearingbefore an administrative law judge, the making offindings of fact and conclusions of law by an ad-ministrative law judge, and the issuance of an ad-ministrative law judge's decision, and that theydesire to submit this case for findings of facts, con-clusions of law, and order directly to the Board.The parties expressly limited the stipulation of factsfor the purpose of facilitating the processing of theinstant proceeding and agreed that nothing setforth in the stipulation would constitute an admis-sion or concession for the purposes of any otherproceeding. In addition, the parties reserved theright to object to the materiality, relevance, orcompetency of any of the facts stated in the stipu-lation.251 NLRB No. 53On July 18, 1979, the Board issued an order ap-proving the stipulation and transferring the pro-ceeding to the Board and advising the parties tofile briefs with the Board in Washington, D.C.Thereafter, Respondent, the Union. and the Gener--al Counsel filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this proceeding, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONI)DNTRespondent, a Michigan corporation, is engagedin the manufacture, sale, and distribution of metaltubes and related products. Respondent's plant lo-cated at West Branch, Michigan, is the only facilityinvolved in this proceeding. During the yearending December 31, 1978, a representative period.in the course and conduct of its business oper-ations, Respondent purchased and caused to be de-livered to its West Branch plant goods and materi-als valued in excess of $50,000 directly from pointslocated outside the State of Michigan. During thissame period, Respondent manufactured, sold, anddistributed at its West Branch facility productsvalued in excess of $50,000, which were shippedfrom said plant directly to points outside the Stateof Michigan.The complaint alleges, the answer admits, andwe find that Respondent is, and has been at all.times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act, and that it will effectuate the poli-cies of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOITI)The complaint alleges, the answer admits, andwe find that the Union is, and has been at all timesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.A. The Stipulated FactsOn November 23, 1973, the Union was certifiedas the exclusive bargaining representative of Re-spondent's production and maintenance employ-ees.' Since that time, Respondent and the UnionI lit ipprrlit unIT IsA11 prouct ion ll l d Illillt llll l Ctllpo t' s m Tlln1g I e llhlp .,1dreccliXlg cnplIo ec, .illlnd fil Clor I:111r' c[t.pl cd h\\t-I JrIli ilTIuhe )ix I sion .a1 i[cIr plI C t h r lSlTl',, I nI ,1 .'Ac t lir.tL h1( t 'l/!tltrI  376DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave entered into successive collective-bargainingagreements encompassing the production and main-tenance employees. The most recent agreement isdated July 14, 1977, and is effective until July 14,1980. Section 9.07 of the current agreement statesthat the Shop Committee shall be permitted tohave the assistance of an International servicingrepresentative of the Union at the fifth step of thecontractual grievance procedure and that the Inter-national servicing representative shall be permittedto enter Respondent's plant in order to resolvegrievances. Since the inception of the first contractbetween Respondent and the Union, Paul Mastoshas been the designated International servicing rep-resentative of the Union at the West Branch plant.Frank Vogel, from that time until November 1978,was Respondent's corporate personnel director atthe West Branch plant.During the course of a strike which followed ex-piration of the parties' contract and preceded ex-ecution of the current contract, Mastos and variousof Respondent's corporate personnel held a numberof meetings in the absence of the bargaining com-mittee. Following the end of the strike, Respondentsuspended the members of the bargaining commit-tee in connection with a petition requesting the ter-mination of a supervisor. Charges were filed withthe Board alleging that the suspensions violated theAct. On October 31, 1977, Mastos met with Corpo-rate Personnel Director Vogel, Respondent's PlantManager Phil Foltz, Respondent's AttorneyCharles Keller, and Federal and state mediators.The bargaining committee was not present at themeeting, at which it was agreed that the issue ofthe suspensions would be resolved by giving fullbackpay to all members of the committee exceptthe chairman of the committee, who would receiveonly partial backpay. The substance of this agree-ment was summarized in a handwritten memoran-dum of understanding dated October 31, 1977, andsigned by Mastos and Foltz. A subsequent typeddocument, dated November 8, 1977, and signed byFoltz and Union President Joe Lademan, containedthe same language as the October 31 handwrittenagreement.Respondent and the Union met on May 18,1978,2 to discuss grievances at a fifth-step meeting.Mastos used a tape recorder to record most of themeeting. After a break in the meeting, Foltz in-formed Mastos that he had been given legal advicenot to meet and discuss grievances while a tape re-corder was being used. On June I and 9, Foltz andMichigan butl xcluding office clerical employees, salaried plantclerical cmployees, echnical employees, professional employees,confidential emploeecs, linekeepers. watchmen, guards and supervi-sors as defined in the ActUnless otherwise indicated, all dales herein refer to 1978.Vogel again met with Mastos and the bargainingcommittee in fifth-step meetings. Both of these ses-sions ended when the parties disagreed over thepresence and use of a tape recorder. Prior to theJune 9 meeting, Mastos called Foltz and com-plained that Foltz had referred to the October 31,1977, memorandum of understanding, rather thanthe November 8, 1977, typewritten document, in awritten answer to a grievance. Foltz was madeaware that Mastos had not informed the entire bar-gaining committee of the details of the October 31meeting concerning backpay and that Mastos re-garded that meeting as confidential.On June 21, Mastos requested a further fifth-stepgrievance meeting. On June 22, Foltz responded,requesting a list of the grievances to be discussedas the Union had provided in the past. On June 28,Respondent filed charges against the Union withthe Board, alleging that the Union was refusing tomeet and bargain in good faith on the pendinggrievances in violation of the Act.A fifth-step grievance meeting was held on June29. Foltz, Vogel, and Brenner appeared for Re-spondent, and Mastos and the bargaining commit-tee for the Union. A discussion ensued betweenVogel and Mastos concerning whether the Unionwas obligated to provide a list of grievances andwhether Mastos had his tape recorder and/or in-tended to use it. Vogel then made a reference tothe October 31, 1977, meeting. Mastos stopped themeeting, had the bargaining committee excused,and stated that the October 31 meeting was confi-dential. Vogel denied that it was confidential.Mastos stated that he had called the state mediatorwho had indicated that he also felt the meeting hadbeen confidential. Mastos then said that he wouldpunch Vogel in the mouth and knock him on hisass if the subject was brought up again.The bargaining committee then reentered theroom, and Vogel said, "I have one comment tomake about ..." Mastos interrupted Vogel,reached across the desk, grabbed Vogel by his tie,and pulled upwards. Vogel came to his feet. Foltzthen separated Mastos and Vogel, and Mastos chal-lenged Vogel to come outside to the parking lot.The challenge was declined, and the meeting brokeup. Mastos had not engaged in any other physicalaltercation with any of Respondent's managementprior to this incident.By telegram dated the same day, June 29, Re-spondent requested that the Union remove Mastosas servicing representative at Respondent's WestBranch plant,3and, on July 19, Respondent amend-:' he telegram stated, "Your agent,. Mr Paul Mastos, engaged in rtio-lent conduct owards the company'S personnel director. Frank Vogel. atContinued FITZSIMONS MANUFACTURING C()MPANY3 77ed the charges it had filed with the Board on June28 to include the incidents of June 29 as furtherviolations of the Act. Thereafter, the Regional Di-rector for Region 7 approved a precomplaint uni-lateral settlement of those charges on August 17.Respondent's appeal of the Regional Director's ap-proval of the unilateral settlement was denied bythe General Counsel on September 12.At sometime following the June 29 incident,Vogel was treated at a hospital for alleged backpains. Vogel filed a lawsuit against Mastos and theUnion alleging assault and battery, negligence, andpersonal injuries. Mastos countersued Vogel for in-tentional and negligent infliction of emotional dis-tress and for breach of an oral contract of confi-dentiality.In September, Respondent advised the Unionthat, for the reasons stated in the June 29 telegram,it would not meet with the Union if Mastos waspresent as a designated representative. On Septem-ber 12, the Union's attorney, Charles Looman,wrote to Respondent's attorney, stating that, unlesshe heard from Respondent within 7 days of theletter, he would assume that Respondent's refusalto meet with Mastos extended to both inplant andout-of-plant grievance meetings. The Union did notreceive an answer to Looman's letter. From Sep-tember through November, the parties' attorneysheld discussions seeking to resolve the matter.Looman offered assurances that Mastos would notengage in such activity again and that severe actionwould be taken by Mastos' superior, Owen Bieber,the UAW's director of Region l-D, if any furtherincidents occurred. Respondent continued to refuseto meet with Mastos. At the end of November,Looman suggested that the issue be submitted toarbitration. Respondent refused. Also in November,Vogel left Respondent's employ for other employ-ment. As noted above, the charge in the instantcase was filed on December 6.On December 18, Respondent's attorney com-plained to Region 7 that the Union had failed tocomply with the notice-posting requirement of theAugust 17 settlement agreement which settled Re-spondent's June 28 charges with respect to theUnion's good-faith bargaining and Respondent'sJuly 19 charges with respect to Mastos' conduct atthe June 29 grievance meeting.4Respondent's at-a meeting held this morning in the .VWest Branch Tube Division plant Ipersonally request that you remove Mr Mastos as sericing representa-tive for the cmplosee.s at W'est Branch Tube Divisio n" The telegramwas signed hby Respondent's presidentil4 The settlement agreement required that the liion post at arlousplaces. including Respondent's plant. a notice which stated. intr alia, thatthe Union would not refluse to bargain collectlsels ith Rspotndenl hinsisting upon the use of tape recorders a grie alciie s, iOils or generalnegotiatiolns, hy engaginig in conduct disruptiie of griesalice sessiotls orgeneral ngotiatilons, or by aln ther improper conduct The Union had.torney also requested that the settlement agreementbe set aside. On May 5, 1979, in accordance withRegion 7's directive, the Union posted the requirednotice on its bulletin board at Respondent's plantand reposted the notice at its meeting hall and itssubregional office.Respondent continues to refuse to meet withMastos as the Union's representative and assertsthat it has no legal obligation to do so, for the rea-sons stated in its June 29 telegram to the Union.The Union still wants Mastos as its representativefor servicing employees at Respondent's WestBranch plant. Since on or about January 1, 1979, inorder to facilitate the processing of the backlog ofgrievances that resulted from the incidents referredto here and pending the outcome of this case,Owen Bieber has temporarily assigned his assistantto act as the servicing representative at Respon-dent's plant. Since on or about January 1, 1979, Re-spondent and the Union have met on more thanone occasion and have resolved grievances.B. Contentions of the PartiesThe General Counsel contends that the stipulat-ed record establishes a prima facie violation of Sec-tion 8(a)(5) and (1) of the Act since Respondenthas refused and continues to refuse to meet withthe duly designated representatives of its employ-ees. Citing, inter alia, KDEN Broadcasting Co., 225NLRB 25 (1976), General Electric Company v.N.L.R.B., 412 F.2d 512 (2d Cir. 1969), and Deeco.Inc., 127 NLRB 666 (1960), the General Counselasserts that, in order to overcome the prima facieviolation, Respondent must show that Mastos' pres-ence at the bargaining table would make bargainingand resolution of grievances impossible. The Gen-eral Counsel contends that the stipulated facts donot contain persuasive evidence that Mastos' pres-ence would make bargaining impossible and do notjustify Respondent's refusal to meet with Mastos.With respect to the facts, the General Counselargues that Mastos' actions on June 29 were pro-voked by Vogel's reference to the October 31,1977, meeting, which Mastos regarded as confiden-tial, and by Mastos' apparent belief that Vogel wasagain going to refer to the October 1977 meetingafter the bargaining committee returned to theroom. The General Counsel further contends thatRespondent is not justified in refusing to meet withMastos because Mostos did not strike or physicallyinl ()cthber. posted the required rlotice it ls lt'etlilg hall and its ,lhc'-gional office. hut had lot posted the It(Itce o the unollo bulleti hboaird itResptndent's plantll In Nocmbehr. the L ll n poted l Responlltllltplaint c pies t the settllml-t aigrcenitIi. ..t tilt 11 Ilitnlisil1l(l IltiCcircled, nd copies f Rcspoidel'ii s i .plil l It tL RCg o1 ( [I)r ctlis ip-prosal of te s.ttlel enit .igremnctit .nild the (ii tu.r;al (Itli1lsc iLal lthe appeal 37XI)[ CISI()NS OF NATIONAL I.ABOR RELATIONS BOARDtouch Vogel's person; there has been no determina-tion as to what, if any, physical injury Vogel suf-fered; Mastos was never involved in any otherphysical altercation with any representative of Re-spondent; Vogel left Respondent's employ in earlyNovember; and the Union's attorney gave Respon-dent substantial assurances that there would not bea repetition of the June 29 incident. In addition, theGeneral Counsel asserts that the unilateral precom-plaint settlement approved by the Regional Direc-tor for Region 7 on August 17 resolved the chargeswhich Respondent had filed against the Union withrespect to the June 29 incident and, thereby, elimi-nated the June 29 incident as a basis for a refusal tobargain.The Union contends that the circumstances ofthis case do not bring it within the exceptions tothe general rule that employees may choose whom-ever they desire to represent them in formal negoti-ations. In support of this contention, the Unioncites, inter alia, KDEN Broadcasting, supra; J. C.Penney Company, Inc., 205 NLRB 1043 (1973), andKay Provision Company, 203 NLRB 707 (1973). TheUnion argues that Vogel openly challenged Mastoson a subject Vdgel knew Mastos was keenly sensi-tive about; that the June 29 incident was isolatedand involved only heated words and minor phys-ical contact; and that whatever hostility existed be-tween Mastos and Vogel as a result of the incidentwill no longer affect labor-management relationsbetween Respondent and the Union since Vogelhas left Respondent's employ.In its brief, the Union emphasizes that it does notcondone Mastos' conduct on June 29, and that ithas attempted in good faith to ameliorate the situa-tion by entering into the August 17 settlement con-taining formal assurances that Mastos' conduct willnot be repeated, and by giving Respondent furtherpersonal assurances that Mastos will be dealt withharshly if such an incident occurs again. CitingCascade Corporation, 192 NLRB 533 (1971), andUnion Nacional de Trabajadores and its agent ArturoGrant (The Carborundum Company of Puerto Rico),219 NLRB 862 (1975), the Union argues that be-cause of these assurances, and in view of the factthat the Union has conducted itself consistent withthe assurances, the Board should find that Respon-dent is not justified in continuing to refuse to meetwith Mastos.The Union further asserts that Respondent's re-fusal to meet with Mastos and Respondent's de-fense to the instant 8(a)(5) allegations constitute acollateral attack on the Regional Director's ap-proval of the unilateral settlement agreement andhis corresponding failure to issue a complaint and/or institute formal settlement proceedings againstthe Union. In this regard, the Union asserts thatRespondent is estopped from raising, as a defenseto its refusal to meet with Mastos, conduct in-volved in the settlement agreement, which includ-ed assurances that Mastos' conduct would notoccur again.Respondent argues that the complaint must bedismissed in its entirety. Although acknowledgingthe general rule that both unions and employers arevested with the right to select their own represen-tatives for collective bargaining, Respondent con-tends that under such cases as General Electric Co.v. N.L.R.B., 388 F.2d 213 (6th Cir. 1968),5N.L.R.B. v. Deena Artwave, Inc., 198 F.2d 645 (6thCir. 1952),6 and Kentucky Utilities Company, 76NLRB 845, enfd. 182 F.2d 810 (6th Cir. 1950), anemployer has a right to refuse to bargain with aspecific union representative under unusual circum-stances such as those here. Respondent asserts thatit acted properly when, on June 29, it sent the tele-gram to the Union requesting that Mastos be re-moved as servicing representative at Respondent'splant, because Mastos had not only verbally ex-pressed but had also physically exhibited hostilitytoward one of Respondent's representatives in thepresence of the union bargaining committee. Theeffect of Mastos' conduct has not been alleviated,Respondent contends, and Mastos' presence at thebargaining table would create a clear and presentdanger to the overall collective-bargaining process.Respondent further argues that there is no con-tention or evidence that Respondent harbors anyanimus toward the Union and that the evidenceshows, to the contrary, that Respondent is current-ly processing and resolving grievances with aqualified union representative whose presence doesnot disrupt the grievance machinery. Finally, Re-spondent argues that the ambiguous "assurances"given Respondent by the Union are inadequate.Respondent contends the Union's personal assur-ances that "severe action" will be taken by Mastos'superior if his conduct recurs are not a "firm andenforceable commitment" unlike the assurancesmade in Cascade Corporation, supra. Respondentnotes there is no assurance that Mastos will be re-moved from his position if he again engages insuch conduct, and that any disciplinary action isleft solely to the Union's discretion. The provisionsin the informal, unilateral settlement agreement,Respondent contends, are ineffective as assurancesbecause the settlement agreement contains a nonad-mission clause which was highlighted to employeesD Ien ying nforcernenl I of (;i',rral El, (ric Co'rnpar'y, I) N L.RB 1 )(196)" tEnforcing as mdificd )ctiLa .-lwrr, Incorporutld. 8h N.RBI 732,Supplmceial DecNioln 95 NI R 9 (1951) FIITZSIMONS MANUFACTURING COMPANYwhen the settlement agreement was posted at Re-spondent's plant with the nonadmission clause cir-cled. Respondent further contends that the provi-sions in the settlement agreement are ineffective asassurances because they are specific only as to theuse of tape recorders, but are otherwise general innature. Finally, Respondent argues that, even if theassurances are held to be effective, they were notmade until September, and therefore do not renderunlawful Respondent's refusal to meet with Mastosprior to that time.C. Discussion and ConclusionsWe agree with Respondent that, in the circum-stances here, it did not violate Section 8(a)(5) and(1) of the Act by refusing to meet and bargain withMastos for the purpose of resolving grievancesunder the collective-bargaining agreement betweenRespondent and the Union. We do so for the fol-lowing reasons.It is well established that each party to a collec-tive-bargaining relationship has both the right toselect its representative for bargaining and negotia-tions and the duty to deal with the chosen repre-sentative of the other party. However, where thepresence of a particular representative in negotia-tions makes collective bargaining impossible orfutile, a party's right to choose its representative islimited, and the other party is relieved of its dutyto deal with that particular representative. The test,as stated in KDEN Broadcasting, supra, is whetherthere is "persuasive evidence that the presence of theparticular individual would create ill will and makegood-faith bargaining impossible."7In our view, Mastos' conduct was sufficientlyegregious to make bargaining impossible under theabove standard. Thus, the stipulated facts clearlyshow that Mastos physically assaulted Vogel, Re-spondent's corporate personnel director. Further,we find that Mastos' conduct was unprovoked.Thus, although Vogel and Mastos at the June 29grievance session had engaged in a discussion con-cerning the October 1977 meeting in which itbecame clear that they disagreed about its possibleconfidential nature, Vogel had not announced anintention to discuss the matter further once the bar-gaining committee reentered the room. WhenVogel began speaking, Mastos did not wait to learnthe subject of Vogel's remarks, but physically as-saulted him as soon as he began. Mastos followedup his assault with an invitation to step outside tocontinue the altercation. In our view, nothing inthe prior conversation justified Mastos in usingphysical force to prevent Vogel from speaking or,thereafter, in seeking a further confrontation out-'22 NI H t. ISside. Further, the disruptive effect of Mastos' con-duct on bargaining was aggravated by the fact thatit took place in the presence of the employee bar-gaining committee, whose members looked toMastos for leadership, and Respondent's high man-agement officials. Such conduct, which itself wasdirected at one of Respondent's higher corporateofficials, weakened the fabric of the bargaining re-lationship and engendered such ill will as to legallyentitle Respondent to refuse to meet with Mastos.Additionally, we note that Respondent. in re-sponse to Mastos' conduct, took reasonable steps toprevent a recurrence of this disruptive behavior.Thus, Respondent did not engage in a general re-fusal to bargain with the Union, but rather declinedto meet only with the particular offending repre-sentative. Indeed, Respondent has met and bar-gained with other union representatives designatedto act in place of Mastos in the interim.Accordingly, in view of the circumstances here,we conclude that Respondent did not violate Sec-tion 8(a)(5) and (1) of the Act when it refused tomeet and bargain with Mastos following his June29 misconduct.Contrary to our dissenting colleague, we do notfind that a different conclusion is warranted herebecause of the Union's later assurances against re-currence of Mastos' misconduct, the fact thatMastos previously had not assaulted Respondent'sofficials, or Vogel's later departure from Respon-dent's employ.With regard to the Union's assurances, we notethat those assurances took two forms. First. in mid-August, the Union signed an informal settlementagreement. Other than that agreement, the Uniontook no steps to disavow Mastos' actions betweenJune 29, when Mastos' conduct occurred, and Sep-tember. Thereafter, the Union assured Respondentthat "severe action" would be taken against Mastosif his violent conduct recurred. Assuming, ar-guendo, that there can be adequate assurancesagainst conduct such as that engaged in by Mastos,we find that neither the informal settlement agree-ment nor the Union's assurances are sufficient todissipate the effect of Mastos' conduct. In thisregard, we note that the settlement agreement.which contained a nonadmissions clause, did notrefer specifically to Mastos' violent conduct. Fur-ther, as noted by Respondent, the Union's other as-surances were ambiguous, gave no specific assur-ance that Mastos would be removed from his posi-tion if he again engaged in violent conduct, andprovided Respondent with no avenue by which toseek enforcement of the Union's assurances.Similarly, Vogel's departure from Respondent'semploy does not alter our conclusion that Respon-, 70 380DECISIONS OF NATIONAI. LABOR RELATIONS BOARDdent lawfully could refuse to meet with Mastos.Thus, Mastos' conduct was not prompted by per-sonal animosity towards Vogel. Rather, Mastos re-sponded as he did because he believed that Vogelwould refer to matters previously resolved throughcollective bargaining. In these circumstances, Re-spondent could reasonably fear that similar attacksmight occur if other of Respondent's officials men-tioned the October 1977 meeting or any other sub-ject of collective bargaining as to which Mastosmight be or become sensitive.Nor are we able to agree with our dissenting col-league that a different result is required here inview of the fact that Mastos previously had not as-sualted and battered Respondent's officials. While apattern of assaults also may justify a refusal to meetwith a particular representative,8that is not theonly manner in which a party may engender suchill will that good-faith bargaining becomes impossi-ble. The nature of the attack involved here-sudden, unprovoked, and in the presence of bothmanagement and union officials-is a sufficientfoundation for concluding that the presence ofMastos in future bargaining sessions would createsuch an atmosphere as to render good-faith bar-gaining impossible.9In view of our findings herein, we shall dismissthe complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.MEMBER TRUESDALE, dissenting:Unlike my colleagues, I do not find that Mastos'isolated outburst justified Respondent's refusal tomeet with him as collective-bargaining representa-tive for Respondent's employees. Further, I amunable to conclude that Mastos' presence at thebargaining table would create such ill will as tomake good-faith bargaining between Respondentand the Union impossible. Accordingly, I wouldfind that Respondent has violated Section 8(a)(5)and (1) of the Act.The record shows that Mastos had been theUnion's International servicing representative atRespondent's West Branch plant since the first col-lective-bargaining agreement between Respondentand the Union, which followed the Union's certifi-Scce, c.g, Iftuonl .\'J(iClonal d Irauhajadore , pra! A. noted ahoe. tihe Uilnll asserts Ihal Rclpolidcll niay not rely tilMast,' ondlic' is .1 deferse to the illnsalln refutsail-to-bargain charge be-caulse such ul s wonld conrlsitute a collalral attack on the Regional )Di-rector's apprioal iI the IllI;ltcral sellcinlent greemcnt and the GCielralCouisel's denial 1 Respoinden s', appeal Front the Regional I)irector'saction 'e fiind tl ii crit ii this crllerltiolncation in 1973. Prior to June 29, Mastos had notengaged in any physical altercations with any ofRespondent's management personnel, and therecord indicates that several labor-managementproblems, including the strike in 1977 and the sus-pension of the bargaining committee memberswhich followed the strike, had been resolvedthrough negotiations between Mastos and Respon-dent.A review of the incident on June 29 indicatesthat Mastos' conduct resulted from momentaryanger at the possibility that Vogel, Respondent'scorporate personnel director, was again going toraise the subject of the October 1977 grievancemeeting, a subject about which Mastos was particu-larly sensitive. Indeed, Mastos' sensitivity aboutthis subject was well known, as evidenced by hisremarks to Vogel prior to the bargaining commit-tee's return to the negotiation room and by his ear-lier telephone conversation with Plant ManagerFoltz, in which he complained about Foltz' refer-ence, in response to a grievance, to the Octobermeeting.Furthermore, from September, when Respondentadvised the Union that it would not meet with theUnion if Mastos was present as designated repre-sentative, through November the Union's attorneymet with Respondent's attorney and attempted toresolve the matter. During these meetings, theUnion's attorney offered assurances that severeaction would be taken by Mastos' superior if anyfurther incidents occurred. Finally, it is clear thatwhatever hostility existed between Mastos andVogel as a result of the June 29 incident ceased toaffect labor-management relations between Mastosand Respondent when Vogel left Respondent'semploy in November.In view of the foregoing facts, I find that Re-spondent was not justified in refusing to meet withMastos, as the designated representative of Respon-dent's employees, for the purposes of resolvinggrievances under the collective-bargaining agree-ment between Respondent and the Union.10In sodoing, I emphasize that I do not condone Mastos'conduct on June 29. However, it must also bestressed that the Board consistently has expressedin the strongest terms its concern in protecting thefundamental rights of employees to select their rep-resentatives for collective-bargaining purposes. Infurtherance of this concern, the Board has imposed"' AlthoIgh the record rnflcts that Respondent, h it Jn 2 Icle-gram to the Unionr. requested that the lnlion rcmoe Masho, as its seric-ing representative for the West BIrallch plant. the record does IIot rellectis relulal in hargainl swilh Mls IIIntil Septemnher Accordlngl. I "souldfinld Ia RCspondrll lt's refucsal to nltl aIlld hargain ,ith Masot corm-irlriced irl Septenbher FITZSIMONS MANUFACTURING COMPANY381a high standard on a party which refuses to dealwith the selected representative of the other partyto a collective-bargaining relationship. My col-leagues have accurately stated that test-that good-faith bargaining must be impossible. Unlike my col-leagues, however, I am unable to conclude that Re-spondent has met this standard in the circumstancesof the case. In this regard, I particularly note thehistory of harmonious collective bargaining forseveral years prior to the June 29 incident, the ab-sence of any evidence that Mastos had a proclivityto engage in such conduct, the Union's personal as-surances coupled with the assurances contained inthe settlement agreement, and the fact that Vogelhas left Respondent's employ. 1 In these circum-'' Contrary to m colleagues. I do not find it appropriate to assesseach of these factors i olalioll For example. in ealuating the sufficcin-cy of the Union's assurances here, I believe one must hear in mind thatthe parties' relationship appears to have been a harmonious one for somestances, I cannot find that Respondent has demon-strated by persuasive evidence that Mastos' pres-ence at the bargaining table would be such a dis-ruptive force as to make any attempt at good-faithbargaining impossible, or that Mastos' conduct cre-ated such underlying hostility as to warrant reliev-ing Respondent of its duty to deal with the Union'schosen representative. Accordingly, I would findunlawful Respondent's refusal to meet and bargainwith Mastos. 12Sears and that he Union Vi.L x11td not likely i pirdic that rlatlilniship \lightly promising "scxerc acltlon" l the eenl thilt at,' ilcoduLct r-curred Further. it seems clear to me that 'Vogel's departure fromn Rc-spoiNldcIt's emplo) must be Ilev cd ll ight of the absence f antl suggCs-tin here that Masto, had tengaged in similar condlctl tlotx ards LanI othertif Respondent's representatlcs during his prexclous 5 'elar, as thiU[nion's International scrsclling repreeitratlxe12 Respondernl did nolt pcCtlf'all irltcld that It iisa, relieCed of IItduty to meet and bargalltn a ith the tini', choserl rpresrlaltix hc beause,of Mastos' comments during the Jlc 2 mtleeltig In airl) tcr11t. I tlJnotl ind thatl such corlmlenls relivet Resporidlllt of it, bargaitnig Ohlga-tiln See. e g , A Proiitort Cmtrxp.tlr. 20t3 Nl RB 707 (1)71)